                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                              MILWAUKEE DIVISION


SHANE DINS,
N4002 Vista Drive
Campbellsport, WI 53010

                        Plaintiff,
                                                   Case No.    20-cv-1553
           vs.

JOHN DEERE WELFARE PLAN FOR WAGE EMPLOYEES,
Registered Agent:
Deere & Company
One John Deere Place
Moline, IL 61265
Attention: Plan Administrator

           and

DEERE & COMPANY
Registered Agent:
CT Corporation System
301 S. Bedford Street, Suite 1
Madison, WI 53703

                        Defendants.


                                        COMPLAINT



           The Plaintiff, Shane Dines, by Hawks Quindel, S.C., for his complaint against

the above-named Defendants, hereby states as follows:

                                          PARTIES

           1. Plaintiff is an adult resident of the State of Wisconsin and currently

resides in Campbellsport, Wisconsin.



00767433
             Case 2:20-cv-01553-JPS Filed 10/08/20 Page 1 of 6 Document 1
           2. Defendant, John Deere Welfare Plan For Wage Employees (“the Plan”), on

information and belief, is an employee welfare benefit plan subject to the Employee

Retirement Income Security Act of 1974 (“ERISA”) as amended.

           3. Defendant, Deere & Company (“John Deere”), is Plaintiff’s former

employer and, on information and belief, is a corporation organized under the laws

of Delaware and licensed to do business in Wisconsin.

                                 JURISDICTION & VENUE

           4. As described more fully below, this is an action by a participant in an

employee welfare benefit plan governed by ERISA to recover benefits due under the

terms of the Plan pursuant to ERISA § 502(a)(1)(B).

           5. Jurisdiction over this action is conferred upon this court because the claims

herein arise under ERISA.

           6. Venue is proper in the Eastern District of Wisconsin pursuant to ERISA §

502(e)(2) and 28 U.S.C. § 1391(b), because a substantial part of the events and

omissions giving rise to these claims occurred in this district and, because, in

substantial part, the breaches asserted herein took place in this district.

           7. Plaintiff’s administrative remedies have been exhausted as a condition

precedent to filing this action.

                                            FACTS

           8. During the course of Plaintiff’s employment, Plaintiff became eligible for

certain employee benefits, including the long-term disability insurance (“LTDI”)

benefits provided by the Plan.



00767433                                   2

             Case 2:20-cv-01553-JPS Filed 10/08/20 Page 2 of 6 Document 1
           9. Defendants approved Plaintiff’s claim for LTDI benefits from September

28, 2019, through December 31, 2019.

           10.   Plaintiff’s LTDI benefit is worth $2,200 per month, less current tax

withholdings or a Social Security Disability Award, if any.

           11.   While Plaintiff was approved for LTDI benefits, John Deere continued

to offer Plaintiff and his family coverage under its employee health, dental, and

vision insurance plans.

           12.   On January 6, 2020, Defendants denied Plaintiff’s LTDI benefits claim

beyond December 31, 2019.

           13.   As a result of the LTDI denial, John Deere discontinued Plaintiff’s and

his family’s coverage under its employee health, dental, and vision insurance plans.

           14.   Had Plaintiff’s LTDI claim not been denied, he and his family would

have remained eligible to continued coverage under John Deere’s health, dental,

and vision insurance plans.

           15.   Defendants determined whether Plaintiff was eligible for LTDI

benefits.

           16.   Defendants were responsible for paying Plaintiff’s LTDI benefits.

           17.   Plaintiff timely appealed Defendants’ denial of Plaintiff’s benefits

claim.

           18.   Plaintiff submitted complete medical documentation in support of

Plaintiff’s disability as part of the appeal.

           19.   Plaintiff submitted all information requested by the Defendants.



00767433                                   3

             Case 2:20-cv-01553-JPS Filed 10/08/20 Page 3 of 6 Document 1
           20.   On May 13, 2020, Defendants upheld its denial of Plaintiff’s LTDI.

           21.   Defendants failed to consider the issues raised in Plaintiff’s appeal.

           22.   Defendants ignored clear medical evidence of Plaintiff’s medical

conditions and disability.

           23.   Defendants did not perform a “full and fair review” of Plaintiff’s claim.

           24.   Defendants failed to notify Plaintiff of the additional material

necessary in order for Plaintiff to perfect Plaintiff’s claim and an explanation of why

that material was necessary.

           25.   Defendants failed to adequately explain why it rejected specific

evidence in Plaintiff’s file.

           26.   Defendants failed to engage in a meaningful dialogue with Plaintiff.

           27.   Defendants failed to adequately explain its reasons for denying

Plaintiff benefits.

           28.   Defendants conducted a selective review of Plaintiff’s medical records.

           29.   Defendants failed to adequately assess Plaintiff’s employability before

determining that Plaintiff is not sufficiently disabled to qualify for benefits.

           30.   At all times material to this complaint, Plaintiff has remained disabled

as defined by the Plan.

           31.   At all times material to this case, the Plan has remained in full force

and effect.

           32.   Defendants’ denial of Plaintiff’s claim for LTDI benefits caused

Plaintiff to suffer the loss of benefits and to incur expenses.



00767433                                   4

             Case 2:20-cv-01553-JPS Filed 10/08/20 Page 4 of 6 Document 1
                             FIRST CAUSE OF ACTION:
                       DENIAL OF BENEFITS IN VIOLATION OF
                           SECTION 502(a)(1)(B) OF ERISA

           33.   The preceding paragraphs are reincorporated by reference as though

set forth here in full.

           34.   Plaintiff has been and remains disabled, as that term is defined by the

Plan.

           35.   Pursuant to Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989), the proper standard of review is arbitrary and capricious as the Plan has

granted the administrator discretionary authority to determine eligibility for

benefits or to construe the Plan terms.

           36.   Defendants arbitrarily and capriciously denied Plaintiff benefits.

           37.   Defendants interpreted and applied the terms and conditions of the

Plan in a manner that is inconsistent with the plain language contained therein.

           38.   Upon information and belief, Defendants inconsistently interpreted the

terms and conditions of the Plan from one case to the next.

           39.   As both the payer of claims and the adjudicator of claim eligibility,

Defendants have an inherent conflict of interest.

           40.   Defendants’ denial of Plaintiff’s LTDI benefits was “downright

unreasonable.”

           41.   For these and other reasons, Defendants wrongfully denied Plaintiff’s

claim for LTDI benefits and Plaintiff is entitled to said benefits pursuant to

§ 502(a)(1)(B) of ERISA.



00767433                                   5

             Case 2:20-cv-01553-JPS Filed 10/08/20 Page 5 of 6 Document 1
           WHEREFORE the Plaintiff, Shane Dins, demands judgment from the

Defendants for the following:

           A.      Payment of all retroactive LTDI benefits owed to Plaintiff under the

terms and conditions of the Plan;

           B.      A declaration of Plaintiff’s continued eligibility for all LTDI benefits

under the Plan;

           C.      A declaration of Plaintiff’s and his family’s continued health, dental,

and vision insurance benefits through John Deere;

           D.      Prejudgment interest;

           E.      Reasonable attorney’s fees and costs related to the action; and

           F.      Such other and further relief that the Court deems just and equitable.

Dated: 10/8/20


                                       HAWKS QUINDEL, S.C.


                                By:           /s/ William E. Parsons
                                       William E. Parsons, State Bar No. 1048594
                                       Email: wparsons@hq-law.com
                                       Jessa L. Victor, State Bar No. 1099144
                                       Email: jvictor@hq-law.com
                                       409 East Main Street
                                       PO Box 2155
                                       Madison, Wisconsin 53701-2155
                                       Telephone: 608/257-0040
                                       Facsimile: 608/256-0236

                                       Attorneys for Plaintiff, Shane Dins




00767433                                     6

                Case 2:20-cv-01553-JPS Filed 10/08/20 Page 6 of 6 Document 1
